Case 8:20-cv-00951 Document 2 Filed 04/24/20 Page 1 of 2 PagelD 12

JS 44 (Rev. 00/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor sup
provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet.

/ CIVIL COVER SHEET

ppieonin the filing and service of pleadings or other papers as required by law, except as
Inited States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF TIHS FORM.)

 

T. (a) PLAINTIFFS
Brenda Larkin

(b) County of Residence of First Listed Plaintiff
(EACEPT IN US. PLAINTIFF CASES)

Hillsborough

—

(c) Attorneys (Firm Name, Address, and Telephone Numberi +

Shaina Thorpe, ThorpeLaw, P:A., 1228 East 7th Ave. Suite 200, Tampa,

Florida, 33605; Tel: (813) 400-0229

DEFENDANTS

es NOTE:
THE TRACT

* Attorneys (if Known)

 

County of Residence of First Listed Defendant

GlaxoSmithKline, LLC, a foreign limited liability company

HIN CLS. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

IL. BASIS or J URISDICTION (Place an“.

J) -U.S. Government
Plaintiff
O 2 U.S. Government

Defendant

V" in One Box Only)

13° Federal Question

(U.S. Government Nota Party)

ita Diversity
(indicate Citizenship of Parties in Item fit

 

(Far Diver sity Casex Only)

ILL. CITIZENSHIP OF PRINCIPAL PARTIES (rtace an “x”

in One Box for Plaint{f
and One Box far Defendant)

PTF DEF PTF DEF
Citizen of This State x 1 1 Incorporated oy Principal Place agao4 o4
of Business In This State
Citizen of Another State Oo 2 &X 2 Incorporated and Principal Place os @35
< of Business In Another State
Citizen or Subject of a 43 © 3. Foreign Nation O6 O86

Foreign Country

 

_Click here for: Wature of Suit Code Deseriptions.

 

 

 

   

IV. NATURE OF sur (Place an es in One Bax Only)

 

 

 

     

J OTHER STATUTES |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L CONTRACT. fae TORTS | j JU BANKRUPTCY:

3 110 Insunmee PERSONAL INJURY PERSONAL INJURY = [7 625 Drug Reluted Seizure 7 422 Appeal 28 USC 158
O 120 Marine © 310 Airplane 1 365 Personal Injury - of Property 21 USC 88] | 423 Withdrawal
(7 130 Miller Act (7 315 Airplane Product Product Liability 0 690 Other 28 USC 157
© 140 Negotiable Instrument Liability 367 Health Cares
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical _ PROPERTY RIGHTS

& Enforcement of Judgment Slander : Personal Injury 7 $20 Copyrights
[1 151 Medicare Act (7 330 Federal Employers’ Product Liability 830 Patent
7 152 Recovery of Defaulted Liability © 368 Asbestos Personal 835 Patent - Abbreviated
Student Loans 1 340 Marine Injury Product New Drug Application
(Excludes Veterans} 0) 345 Marine Product Liability O 840 Trademark
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY.
of Veteran's Benefits © 350 Motor Vehicle © 370 Other Fraud * 0 710 Fair Labor Standards O 861 HIA (1395ff)
160 Stockhalders’ Suits 1 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923)
190 Other Contract Product Liability 380 Other Personal © 720 Labor/Management 8 863 DIWC/DIWW (405(2))
J 195 Contract Praduct Liability | C1 360 Other Personal Property Damage Relations 864 SSID Title XVI
J 196 Franchise Injury J 385 Property Damage 1 740 Railway Labor Act TT 865 RSI (403(g))
1 362 Personal Injury - Product Liability (7 751 Family and Medical
Medical Malpractice Leave Act _

I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS =| 7 790 Other Labor Litigation FEDERAL TAX SUITS _
J 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 1 870 Taxes (U.S, Plaintiff
1 220 Foreclosure 0 441 Voting OF 463 Alien Detarigge Income Security Act or Defendant)

(7 230 Rent Lease & Ejectment $X442 Employment 1 510 Motions to Vacate 1 871 IRS—Third Party
240 Torts to Land O 443 Housing/ Sentence 26 USC 7609
T 245 Tor Product Liability Accommodations 7 530 General
J 290 All Other Real Property 1 445 Amer, w/Disabilities -] J 535 Death Penalty IMMIGRATION

Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabilities -] 540 Mandamus & Other | 7 465 Other Immigration
Other 1 550 Civil Rights , Actions
© 448 Education C1 555 Prison Condition
GO 560 Civil Detainee -
Canditions of
Confinement

 

 

1 375 False Cluims Act
O 376 Qui Tam (31 USC
3729{a))

400 State Reapportionment

O 410 Antitrust

O 430 Banks and Banking

0 450 Commerce

460 Deportation

1 470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit
(15 USC 1681 or 1692)

485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Securities‘Commodities’
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
AcUReview or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

go

og

q

 

Vv. ORIGIN (Place an “X”" in Qne Box Only)

x 1 Original
Proceeding

VI. CAUSE OF ACTION

VU. REQUESTED IN
COMPLAINT:

2 Removed from
State Court

Oo 3 4

Remanded from
Appellate Court

28 U.S.C. 1332 (diversity over

Brief description of cause:

 

(1 CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

IF ANY
DATE
04/24/2020
FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

(See instructions):

JUDGE

Cite the U.S. Civil Statute under ae filing
oriaa State

Reinstated or = 5
Reopened

law claims)

DEMAND §
75,000.00

ON ATT mee

APPLYING IFP

JUDGE

Transferred from
Another District
(specify)

(Do not cite jurisdictional statutes unless diversity):

Transfer

0 6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

Sex-based discriminatory hostile work environment, tangible employment action, and retaliation

CHECK YES only if demanded in complaint:

JURY DEMAND:

__ DOCKET NUMBER

nw Yes

ONo

toe

MAG. JUDGE
Case 8:20-cv-00951 Document 2 Filed 04/24/20 Page 20f2:PagelID 13 =.

 

 

*
- fhe an -
’ .
a
Ry :

 

 

t
I. .
a, =
:

       

         

 

    

 

 

     

 

wo . '
i wo
2
-
r wt u 4 +
: vr . as
(ae
: , . »
: tet + .
‘ as hie : ‘ ‘
. 37 _
: 1 . +
.
. _ .
~ ' ee
an
hoy : ;
ft ~
- 1

 
